                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                    Case No. 17-12560 (BLS)
et al.,                                                Jointly Administered

                             Debtors.

WOODBRIDGE LIQUIDATION TRUST,
                                                       Adv. Proc. No. 19-50186 (BLS)
                             Plaintiff,

         v.

AARON R. ANDREW; PARAMOUNT
FINANCIAL SERVICES, INC., D/B/A LIVE
ABUNDANT,

                             Defendants.


                                    NOTICE OF SERVICE

         PLEASE TAKE NOTICE that on September 6, 2019, true and correct copies of the

Initial Disclosures of Defendants Aaron R. Andrew and Paramount Financial Services, Inc., d/b/a

Live Abundant were served upon the parties listed below in the manner indicated.


Via Hand Delivery                               Via First Class Mail, Postage Pre-Paid
Richard M. Pachulski, Esq.                      Kenneth N. Klee, Esq.
Andrew W. Caine, Esq.                           Michael L. Tuchin, Esq.
Bradford J. Sandler, Esq.                       David A. Fidler, Esq.
Colin R. Robinson, Esq.                         Jonathan M. Weiss, Esq.
PACHULSKI STANG ZIEHL & JONES LLP               KLEE, TUCHIN, BOGDANOFF & STERN LLP
919 North Market Street, 17th Floor             1999 Avenue of the Stars, 39th Floor
Wilmington, DE 19801                            Los Angeles, CA 90067
Dated: September 6, 2019   POTTER ANDERSON & CORROON LLP

                           /s/ R. Stephen McNeill
                           R. Stephen McNeill (DE Bar No. 5210)
                           D. Ryan Slaugh (DE Bar No. 6325)
                           1313 North Market Street, Sixth Floor
                           Wilmington, DE 19899-0951
                           Telephone: (302) 984-6000
                           Facsimile: (302) 658-1192


                           PIA ANDERSON MOSS HOYT
                           Anthony M. Grover
                           (Admitted pro hac vice)
                           136 E. South Temple, Nineteenth Floor
                           Salt Lake City, UT 84111
                           Telephone: (801) 350-9000
                           Facsimile: (801) 350-9010
